Citation Nr: 1742428	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, claimed as secondary to service-connected hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not met the diagnostic criteria for a diagnosis of depression; or any other psychiatric disorder, at any time from contemporaneous to when he filed his claim to the present.  

CONCLUSION OF LAW

The criteria for service connection for depression, to include as secondary to service-connected hearing loss and tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran filed a claim for service connection for depression as a part of the Fully Developed Claim (FDC) program, using VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which includes complete VCAA notice in the form itself.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant procuring relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service separation examination report, VA and private treatment records, private medical opinions, and lay statements are associated with the claims file.  VA provided a relevant examination as discussed further in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Service Connection Claim

The Veteran contends that he has a current depression disability as a result of his service-connected hearing loss and tinnitus disabilities, respectively rated 20 percent and 10 percent disabling.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Unfortunately, the Veteran's service treatment records, with the exception of his separation examination, were lost in a fire at the National Personnel Records Center (NPRC).  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  In any event, the Veteran does not contend that his claimed depression disability began during service or is otherwise medically related to service.  Rather, he contends that he developed depression secondary to service-connected hearing loss and tinnitus disabilities.  

Turning to the evidence, an April 1955 report of medical examination at separation documents normal psychiatric function on clinical evaluation.

Post-service private treatment records from Dr. T. Long dated from April 1967 to February 2009 are associated with the claims file and demonstrate that the Veteran presented for regular evaluation and treatment.  Dr. Long's records reflect that he began to include a "review of systems" in his notes beginning in 1992, and began including a psychiatric review of systems beginning in 1995.  During annual visits between 1995 and 2007, the Veteran consistently denied experiencing depression or anxiety during reviews of systems.  In August 2008, he endorsed increased stress dealing with his wife's illness.

VA treatment records reflect that depression screening was conducted during primary care visits in November 2008, October 2009, September 2010, July 2011, October 2012, October 2013, and September 2014.  The results of each screening were reported as negative.  (Screening for posttraumatic stress disorder (PTSD) was also negative)).  The depression screening tool asks whether the patient has "little interest or pleasure in doing things" and whether he is "feeling down, depressed, or hopeless."  The Veteran responded, "Not at all" to both questions during each clinic visit except in October 2013 when he responded, "Several days" to each question, which was a negative screen for depression based on the frequency of symptoms.

With his October 2015 claim for service connection, the Veteran submitted a March 2015 letter addressed to the RO from L. Glogau, MA, and cosigned by A. Freeman, Ph.D., detailing a psychological evaluation conducted in January 2015.  The Veteran described his experience with military noise exposure, reported he was first diagnosed with hearing loss in 1992 and received his first set of hearing aids, and reported some difficulty with his current hearing aids causing "loud roaring in his ears" such that he has to remove the hearing aids.  

Ms. Glogau detailed that as a "result of his service-connected hearing loss, [the Veteran] suffers from a number of depressive symptoms including depressed mood during most of the day, nearly every day;" feeling "sad and discouraged," reflecting that his "life would have been a lot easier if his hearing had been intact" because his "hearing loss held him back fro [sic] any career advancement;" and feeling "stigmatized by his hearing aids."  Ms. Glogau reported that the Veteran "isolates himself and prefers to stay home;" feels "uncomfortable in social situations," "left out," and "often feels helpless" because his hearing will never get better and because he has "a hard time envisioning his future."  Ms. Glogau further recounted that as the Veteran's hearing loss had become worse, he had become more irritable and "nothing is fun anymore for him."  

Mental status examination findings were reported as follows: cooperative, normal dress, mood dysthymic, blunted affect, limited range of emotion, and no current suicidal or homicidal ideation.  Ms. Glogau summarized that because of the service-connected hearing loss, the Veteran experiences symptoms consistent with depressive disorder as outlined in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), including "depressed mood most of the day, nearly every day; lowered self-esteem; mood swings and increased irritability; fatigue or loss of energy; diminished ability to think or [concentrate]; isolating behaviors; difficulties making decisions; [and] sleep problems."

The Axis I diagnosis was "depression secondary to service connected hearing injury."  Ms. Glogau opined that the Veteran's symptoms 

cause clinically significant impairment in his social, occupational, and personal functioning.  His irritability and mood swings severely limit his ability to initiate or sustain work or social relationships.  Due to the longstanding nature of his illness and increased health concerns, his prognosis for recovery is poor.  It is as likely as not that [the Veteran's] service-connected hearing loss has caused or contributes to his depressive condition.  Therefore, I consider him to be permanently and totally disabled.

With his October 2015 claim, the Veteran also provided an authorization and consent to allow VA to obtain treatment records from Ms. Glogau and Dr. Freeman on his behalf.  In response to the request for records, in December 2015, VA received a duplicate copy of the March 2015 psychological evaluation summary and a November 2015 follow-up summary.  Ms. Glogau again indicated that she conducted an initial psychological evaluation in January 2015 and the Veteran's most recent visit was in November 2015.  She reported that the Veteran continued to "suffer significant disturbances in all areas of his life due to his depression secondary to his hearing loss."  She related that the Veteran reported feeling frustrated, tired of asking others to repeat themselves, isolated, and dread for holidays because he feels left out.  She reported he described poor sleep, irritability, and more concentration problems.  Ms. Glogau considered the Veteran to be "permanently disabled."

In connection with his claim for service connection, the Veteran was afforded a VA examination by a clinical psychologist in February 2016.  The examiner described in detail her review of the claims file, including the unavailability of the Veteran's service treatment records other than his separation examination, which showed normal psychiatric function; the rating decision granting service connection for hearing loss and tinnitus; post-service treatment records from Dr. Long; VA treatment records, which included no mental health concerns noted at any primary care appointments and which documented all depression and PTSD screenings as negative; and the March and November 2015 letters from Ms. Glogau summarizing psychological evaluations conducted in January and October 2015, respectively.

Next, the VA examiner obtained a history from the Veteran, eliciting information in six broad areas (social, marital, family history; occupational and educational history; mental health history; legal and behavioral history; substance abuse history; and medical history) covering the time periods before, during, and after military service.  The Veteran described having good relationships with his wife of 57 years, his four adult children, and 11 grandchildren, although he indicated that some of them get annoyed or frustrated when the Veteran asks them to repeat themselves.  He reported that his hearing aids "irritate" him and have feedback; the examiner observed the Veteran was not wearing hearing aids at the present examination.  The Veteran also indicated he had friends from church, which he attended regularly, and enjoyed fishing and hunting.  He identified his daily activities to include cooking and cleaning, doing yard work and some gardening, watching "a little" television, and visiting a friend who recently had a stroke.

The Veteran reported working at a single textile mill as a machine repairman for 30 years after military service until he retired in 1997.  Then, he worked as a service manager at a housing complex for three years until 2000 when the housing complex hired "a young man who could move around faster than I could."  Regarding mental health history, the Veteran denied having any mental health issues prior to joining the military, during military service, or prior to seeing a community mental health provider, Ms. Glogau, after being referred by "some young man" because he felt "depressed at that particular time," dealing with his "back, hearing, 'and all that stuff.'"  He stated that he saw Ms. Glogau three times.

Regarding the two records from Ms. Glogau, the VA examiner observed that on page two of the March 2015 letter, Ms. Glogau had twice referred to the Veteran as "Mr. Rogers" instead of by his correct name and no psychological testing had been conducted.  The examiner acknowledged Ms. Glogau's assessment that the Veteran had depression secondary to hearing injury and was considered permanently disabled.

With respect to his current symptoms, the Veteran described feeling "bad about the way [he] was...treated with the things that happened to me," such as not receiving "hearing plugs" when he was shooting loud guns during military service.  He also reported feeling "depressed" and "bad" because he believed others did not understand the sacrifices he made during service and because he believed that VA "thinks he [was] lying about injuring his back while in the service."  He described having passive suicidal thoughts at times, but denied ever having an intent or plan.  He denied problems with anger or irritability.  He endorsed sometimes feeling nervous and letting "things 'worry' him."  He reported having difficulty sleeping, waking around 2:00 a.m., since around August 2015, adding, "I think at that time it was about my back."  

Objectively, the VA examiner observed the following on mental status examination: the Veteran was cooperative and polite, his report of symptoms was vague, and overall he was considered a fair informant; hygiene and grooming were good; speech was within normal limits in articulation, rate, tone, volume, and production; eye contact was appropriate; he was alert and attentive and oriented to person, place, time, and situation; attention and concentration were intact; short- and long-term memory appeared adequate; he demonstrated a limited ability to engage in abstract thinking; thought process was logical and organized with no evidence of hallucinations, delusions, or paranoia; he displayed a full range of affect appropriate to the content of his speech; he did not appear dysphoric or in distress at any point in the evaluation.  He described his mood over the past two weeks as "'alright' unless he thinks about not getting compensated for his medical issues."  The examiner observed that the Veteran "loudly hummed an upbeat song while walking to the waiting area after the interview."

Based on a review of the claims file, subjective reports from the Veteran, and mental status examination, the VA psychologist explained that the Veteran did not report any mental health symptoms consistent with a DSM-5 mental disorder, nor had the criteria for any DSM-5 mental disorder otherwise been met.  The examiner elaborated that there was no evidence of social or occupational impairment at the time of the present evaluation.  She emphasized that the Veteran had described the maintenance of numerous meaningful interpersonal relationships, including with his wife, children, grandchildren, his sister, a niece, and friends.  He had been married for 57 years to his only wife and described a good relationship with her.  He described a stable work history working in a textile mill in which he retired after working at the same mill for 30 years, and working for three more years as a service manager for a housing complex.  The examiner observed that while Ms. Glogau considered the Veteran "permanently and totally disabled," "per the Veteran's self-report and behavioral observations at the time of the present [examination], there was no evidence of any historical occupational problems or past/present problems related to social functioning."

During a February 2016 VA primary care visit, the Veteran reported that he "generally feels well and has no complaints."  He described having chronic low back pain and multiple chronic arthralgias, but stated his symptoms were fairly well-controlled on his current medications.  Depression screening the same day was negative.

With his notice of disagreement (NOD) received in March 2016, the Veteran provided another authorization and consent to obtain treatment records dated from January 2015 to the present from Ms. Glogau and Dr. Freeman.  Thereafter, VA received another copy of the November 2015 letter from Ms. Glogau and a notation that all available records were attached and the next appointment was in April.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for depression, claimed as secondary to service-connected hearing loss and tinnitus. 

Initially, the Board acknowledges that the Veteran is competent to describe psychiatric symptoms he may experience, such as depression.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, in the context of receiving private and VA medical treatment from 1995 to 2016, he consistently denied experiencing depression and had negative depression screening results.  The Board finds these statements made to private and VA treatment providers credible and highly probative in weighing against the claim for service connection for depression because his statements were consistent over a period of more than two decades and made in the context of seeking medical treatment from his regular treatment providers.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran" in determining whether documents submitted by a veteran are "satisfactory" or "credible" evidence). 

Turning to the medical opinion evidence, when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the March and November 2015 opinions by L. Glogau, MA, are entitled to minimal probative value because the account that the Veteran experienced depressive symptoms most of the day, nearly every day is contradicted by the Veteran's own statements to his treating private and VA physicians over the course of two decades.  Similarly, the conclusion that the Veteran has severe irritability and mood swings associated with depression that limit his ability to initiate or sustain work or social relationships is contradicted by the Veteran's statements and other evidence of record.  In this regard, the Veteran worked for the same employer for 30 years; has denied having problems with anger or irritability; and described good relationships with his wife of many decades, his adult children and grandchildren, and with church friends.  In summary, the discrepancies between the Veteran's statements to Ms. Glogau regarding reported symptoms and effects of depression are inconsistent with prior and subsequent statements to private and VA treatment providers, and therefore, the Board finds these statements to be not credible.

In turn, because the opinions by Ms. Glogau appeared to rely exclusively on the Veteran's own history, the March and November 2015 opinions are not considered persuasive.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value). 

In comparison, the Board finds that the conclusion of the February 2016 VA examiner is probative and persuasive evidence against the claim of service connection for depression because it was based on a review of the claims file, detailed clinical interview, and thorough mental status examination; and because the examiner explained is sufficient detail why the Veteran did not meet the full diagnostic criteria for depression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  For these reasons, the Board finds the February 2016 VA examination report adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has current depression, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.   Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 22 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current depression disability, has not been met.

As a final matter, the Board acknowledges the arguments made in a March 2016 NOD, which was written in third-person and signed by the Veteran.  The NOD suggests that VA "attack[ed]" or "disregarded" the opinion of L. Glogau, MA, which was cosigned by Dr. Freeman, because her credentials were inadequate to provide an opinion regarding the Veteran's claimed depression disability.  The NOD also argues that VA disregarded the medical opinion of Ms. Glogau, who had been treating the Veteran "for almost thirteen months, conducted therapy with the Veteran, had a long and on-going clinical relationship with the Veteran, and made finding [sic] that [the Veteran's] depression symptoms caused major impairment."  

In fact, VA has carefully considered the opinions provided by Ms. Glogau, which were based on evaluations of the Veteran in January 2015 and October 2015.  VA also requested the actual records of treatment from Ms. Glogau and from the Veteran, but received only the evaluation summaries with accompanying opinions dated in March and November 2015.  Accordingly, the only "long and on-going clinical relationships" documented by the evidence of record are those that the Veteran has had with Dr. Long and VA treatment providers, and those records reflect no impairment associated with any depression.   

Finally, the NOD also suggests that the RO denied the Veteran's claim in "bad faith."  Citing Cohen v. Brown, 10 Vet. App. 138 (1997), and 38 C.F.R. § 4.125(a), the NOD suggested that if the reports from Ms. Glogau did not meet the requirements of DSM-IV in providing a diagnosis of depression or were not supported by the findings on the examination reports, then the reports must returned for clarification.  The NOD further alleged that the VA examination "lasted for only a few minutes."  This case, however, is distinguished from Cohen.  In that case, the Board had found that "there was no corroborative evidence of in-service stressors...sufficient to cause PTSD and thus discounted the medical diagnoses of PTSD" by the Veteran's private physician and a VA examiner.  Cohen v. Brown, 10 Vet. App. 138, 143 (1997).  Because the Board doubted the sufficiency of the claimed stressors underlying the PTSD diagnoses, the Board was required to return the issue to the RO to seek clarification.  Id.  The Court also found in Cohen that the Board "failed to discuss each medical report and give an adequate statement of reasons or bases under 38 U.S.C.A. § 7104(d)(1) for accepting or rejecting each one."  Id. 

In this case, the underlying basis for the Veteran's claimed depression, service-connected hearing loss and tinnitus, is not in dispute.  In addition, the Board has herein considered and weighed the probative value of the private opinions from Ms. Glogau and the February 2016 VA examiner and explained why the Board finds the VA examination report and conclusion adequate and more persuasive than the private opinions, which are significantly less detailed than that of the VA examiner.  For these reasons, the Board is not required to return any examination report to either the private or VA examiner to substantiate the diagnosis pursuant to 38 C.F.R. § 4.125(a).

In conclusion, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for depression, to include as secondary to service-connected bilateral hearing loss and tinnitus.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for depression is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


